Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 1 of 12




                       EXHIBIT O
Governor Cuomo Announces Five Regions on Track to Enter Phase IV of Reopening Frid... Page 1 of 11
       Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 2 of 12




  JUNE 24, 2020   Albany, NY



Governor Cuomo Announces Five Regions on
Track to Enter Phase IV of Reopening Friday

  Central New York, Finger Lakes, Mohawk Valley, North
  Country and Southern Tier on Track to Enter Phase IV of
  Reopening Friday

  Phase IV Guidance Will Permit Social Gatherings of 50
  People and Indoor Religious Gatherings at 33 Percent
  Capacity

  Long Island Enters Phase III of Reopening Today

  1.1 Percent of Yesterday's COVID-19 Tests were Positive

  Hospitalizations Down to 1,071

  Confirms 581 Additional Coronavirus Cases in New York
  State - Bringing Statewide Total to 389,666; New Cases
  in 33 Counties




https://www.governor.ny.gov/news/governor-cuomo-announces-five-regions-track-enter-p... 6/28/2020
Governor Cuomo Announces Five Regions on Track to Enter Phase IV of Reopening Frid... Page 2 of 11
       Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 3 of 12


    Governor Andrew M. Cuomo today announced that five regions - Central New
    York, the Finger Lakes, the Mohawk Valley, the North Country and the
    Southern Tier - are on track to enter Phase IV of reopening on Friday. New
    York State issued guidance for Phase IV, which will allow low-risk indoor and
    outdoor arts and entertainment, film and TV production, higher education and
    professional sports without fans. Guidance for Phase IV of reopening is
    available here.

    The governor also announced that in Phase IV of reopening, social
    gatherings of up to 50 people will be allowed and indoor religious gatherings
    will be allowed at up to 33 percent of the indoor site's capacity.

    Long Island enters Phase III of reopening today.

    "Our approach has been vindicated and the phased reopening based on
    facts is working," Governor Cuomo said. "I said from day one that the theory
    the virus should be handled politically can't be done. The virus doesn't
    respond to political theory - it responds to science and data. We're going
    ahead with our metrics and our phased reopening, and five regions are set to
    enter Phase IV on Friday. The numbers continue trending in the right
    direction as we went from one of the highest infections rates to one of the
    lowest in the country, so we will also allow slightly larger social and religious
    gatherings, but people need to continue wearing masks, socially distancing
    and washing their hands frequently to stay safe."

    The governor also updated New Yorkers on the state's progress during the
    ongoing COVID-19 pandemic. The number of new cases, percentage of tests
    that were positive and many other helpful data points are always available
    at forward.ny.gov.

    Today's data is summarized briefly below:




https://www.governor.ny.gov/news/governor-cuomo-announces-five-regions-track-enter-p... 6/28/2020
Governor Cuomo Announces Five Regions on Track to Enter Phase IV of Reopening Frid... Page 3 of 11
       Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 4 of 12


          Patient Hospitalization - 1,071 (-33)

          Patients Newly Admitted - 97 (+27)

          Hospital Counties - 31

          Number ICU - 290 (-12)

          Number ICU that are intubated - 190 (-14)

          Total Discharges - 69,900 (+131)

          Deaths - 17

          Total Deaths - 24,782


    Of the 51,144 tests conducted in New York State yesterday, 581 or 1.1 percent,
    were positive. Each region's percentage of positive tests over the last three
    days is as follows:



               REGION                   SUNDAY            MONDAY             TUESDAY



            New York City                 1.10%              1.40%              1.20%



            Capital Region                0.70%              1.30%              0.20%



          Central New York                0.70%              1.80%              2.30%




https://www.governor.ny.gov/news/governor-cuomo-announces-five-regions-track-enter-p... 6/28/2020
Governor Cuomo Announces Five Regions on Track to Enter Phase IV of Reopening Frid... Page 4 of 11
       Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 5 of 12


             Finger Lakes                 0.70%              1.10%              1.20%



             Long Island                  0.90%              1.10%              1.10%



            Hudson Valley                 1.00%              1.00%              0.90%



           Mohawk Valley                  1.40%             0.50%               2.30%



            North Country                 0.10%             0.40%               0.00%



            Southern Tier                 0.30%             0.20%               0.10%



         Western New York                 1.00%              1.30%              1.00%




    The Governor also confirmed 581 additional cases of novel coronavirus,
    bringing the statewide total to 389,666 confirmed cases in New York State.
    Of the 389,666 total individuals who tested positive for the virus, the
    geographic breakdown is as follows:



              County                    Total Positive                New Positive




https://www.governor.ny.gov/news/governor-cuomo-announces-five-regions-track-enter-p... 6/28/2020
Governor Cuomo Announces Five Regions on Track to Enter Phase IV of Reopening Frid... Page 5 of 11
       Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 6 of 12


              Albany                         2,065                           3



             Allegany                         58                             0



              Broome                          671                            0



           Cattaraugus                        120                            2



              Cayuga                          109                             1



           Chautauqua                         118                            2



             Chemung                          139                            0



            Chenango                          142                             1



              Clinton                         100                            0



             Columbia                         454                            0



             Cortland                          44                            0



https://www.governor.ny.gov/news/governor-cuomo-announces-five-regions-track-enter-p... 6/28/2020
Governor Cuomo Announces Five Regions on Track to Enter Phase IV of Reopening Frid... Page 6 of 11
       Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 7 of 12




             Delaware                          91                            0



             Dutchess                        4,158                           8



                Erie                         7,108                           35



               Essex                           41                            0



              Franklin                         28                            0



               Fulton                         244                            0



             Genesee                          230                             1



              Greene                          256                            0



             Hamilton                          6                             0



             Herkimer                         142                            5




https://www.governor.ny.gov/news/governor-cuomo-announces-five-regions-track-enter-p... 6/28/2020
Governor Cuomo Announces Five Regions on Track to Enter Phase IV of Reopening Frid... Page 7 of 11
       Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 8 of 12


             Jefferson                         84                            0



               Lewis                           24                            0



            Livingston                        125                            0



             Madison                          347                            0



              Monroe                         3,567                           27



           Montgomery                         110                             1



              Nassau                        41,585                           41



              Niagara                        1,199                           4



                NYC                         213,348                         292



              Oneida                         1,445                           24



            Onondaga                         2,734                           32



https://www.governor.ny.gov/news/governor-cuomo-announces-five-regions-track-enter-p... 6/28/2020
Governor Cuomo Announces Five Regions on Track to Enter Phase IV of Reopening Frid... Page 8 of 11
       Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 9 of 12




              Ontario                         246                            4



              Orange                        10,669                           3



              Orleans                         277                            0



              Oswego                          188                            9



              Otsego                           83                            0



              Putnam                         1306                             1



            Rensselaer                        534                             1



             Rockland                       13,534                           5



             Saratoga                         538                            0



           Schenectady                        772                            2




https://www.governor.ny.gov/news/governor-cuomo-announces-five-regions-track-enter-p... 6/28/2020
Governor Cuomo Announces Five Regions on Track to Enter Phase IV of Reopening Frid... Page 9 of 11
       Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 10 of 12


             Schoharie                         57                            0



             Schuyler                          12                            0



              Seneca                           64                            0



           St. Lawrence                       217                            0



              Steuben                         263                            0



              Suffolk                        41,101                          45



              Sullivan                       1,447                            7



               Tioga                          141                            0



             Tompkins                         175                            0



               Ulster                        1,760                           3



              Warren                          262                            0



https://www.governor.ny.gov/news/governor-cuomo-announces-five-regions-track-enter-p... 6/28/2020
Governor Cuomo Announces Five Regions on Track to Enter Phase IV of Reopening F... Page 10 of 11
       Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 11 of 12




           Washington                        244                             0



              Wayne                           150                            5



           Westchester                      34,597                          16



             Wyoming                          93                             0



               Yates                          44                             1




    Contact the Governor's Press Office
     Contact us            Albany: (518) 474 - 8418
        by phone:
                            New York City: (212) 681 - 4640




       Contact us
        by email:           Press.Office@exec.ny.gov




https://www.governor.ny.gov/news/governor-cuomo-announces-five-regions-track-enter-p... 6/28/2020
Governor Cuomo Announces Five Regions on Track to Enter Phase IV of Reopening F... Page 11 of 11
       Case 1:20-cv-00687-GTS-DJS Document 20-4 Filed 06/29/20 Page 12 of 12




https://www.governor.ny.gov/news/governor-cuomo-announces-five-regions-track-enter-p... 6/28/2020
